The court acquired jurisdiction over respondent when respondent appeared in court on January 28, 2010, and neither she nor her counsel objected to the manner of the service of the summons, despite the omission of the return date therefrom (see Family Ct Act § 167).
No appeal lies from an order entered on default (see CPLR 5511; Matter of Jessenia Shanelle R. [Wanda Y.A.], 68 AD3d 558 [2009]). However, the denial of respondent’s counsel’s request to adjourn the inquest and dispositional hearing is appealable because that request was “the subject of contest below” (see James v Powell, 19 NY2d 249, 256 n 3 [1967]). We find that the court- properly declined to grant the adjournment, having warned respondent on the preceding court date that it would proceed to inquest if she failed to appear (see Matter of Cain Keel L. [Derzerina L.], 78 AD3d 541 [2010], lv dismissed 16 NY3d 818 [2011]). Concur — Saxe, J.P., Sweeny, DeGrasse, Manzanet-Daniels and Román, JJ.